 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDane County Dairy, Inc. and Drivers, Salesmen,Warehousemen, Milk Processors, Cannery,Dairy Employees and Helpers Union Local 695.Case 30-CA-721816 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 June 1983 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DaneCounty Dairy, Inc., Madison, Wisconsin, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent contends that the findings and conclusions of thejudge are the result of bias and prejudice. We reject that contention asunsupported.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Madison, Wisconsin, on Janu-ary 20 and 21, 1983. The proceeding is based on a chargefiled July 12, 1982, by Drivers, Salesmen, Warehouse-men, Milk Processors, Cannery, Dairy Employees andHelpers Union Local 695. The General Counsel's com-plaint alleges that Respondent Dane County Dairy, Inc.,of Madison, Wisconsin, violated Section 8(a)(1) and (5)of the National Labor Relations Act by engaging in dila-tory tactics to avoid signing an agreed-upon collective-bargaining agreement and by its repudiation of the termsand conditions of such agreement.At the close of the General Counsel's direct presenta-tion, Respondent elected to rely on the record, itsanswer to the complaint, and the affidavit (G.C. Exh. 7)269 NLRB No. 38of Respondent's president, Duane F. Bowman. The Gen-eral Counsel thereupon moved for summary judgment.The court then requested the General Counsel to submithis motion in written form and February 7, 1983, was es-tablished as the date for receipt of Respondent's reply. Abrief date also was set. The General Counsel elected notto pursue its request for summary judgment and bothparties filed timely briefs.On a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent engages in the wholesaling of dairy andrelated products. During the representative year it pur-chased and received at its Madison, Wisconsin facilityproducts, goods, and materials valued in excess of$50,000 from companies that had received them frompoints outside Wisconsin. It admits that at all times mate-rial herein it is and has been engaged in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONThe Drivers, Salesmen, Warehousemen, Milk Proces-sors, Cannery, Dairy Employees and Helpers UnionLocal 695 (the Union), is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESRespondent regularly employs approximately sevenwholesale route drivers. Several drivers had originallyworked many years for a predecessor company, BancroftDairy, until approximately 1971, when the wholesaleroutes were spun off as Dane County Dairy. The driverscontinued in the same job with no break in service, serv-ing basically the same routes and customers they servedbefore. In 1977, Duane Bowman purchased all of Re-spondent's outstanding stock from then owner JeromeHoffman. The Union (or its predecessor) has representedthe wholesale drivers of Respondent since at least 1952.In 1974, Louis Firari, the recording secretary and busi-ness agent of the Union, became the person responsiblefor negotiating contracts on behalf of the members withRespondent as well as other Madison area dairies. Priorto 1980, Firari negotiated contracts with then ownerHoffman, which contracts had effective time periods of 3years. In May 1980, Firari negotiated the Union's firstcontract with Bowman, with an effective date of theagreement for I year from June 1, 1980, to May 31,1981. Agreement was reached after only one bargainingsession meeting and a phone call. Firari's contemporane-ous notes show that they resolved the issues of pensions,health and welfare benefits, wages and holidays. Re-spondent observed the terms of the agreement but didnot sign the contract until April 29, 1981, 11 monthsafter the agreement was reached and I month before itwas scheduled to expire.218 DANE COUNTY DAIRYShortly prior to signing the contract Bowman sent aletter dated March 30, 1981, to Firari which referred to"our existing contract," notwithstanding that it was un-signed at that time. Bowman stated in that letter that hewas exercising his option to terminate the old contractpursuant to article XXIV of the collective-bargainingagreement, designated Mary Ann Bowman, his wife, asthe contact person for labor matters, and closed with acomment that Respondent wished to be on record as:"condoning" the United Mine Workers and their positionof "no contract, no work." Also on April 29, 1981, Re-spondent mailed the Union an unsigned copy of the1980-1981 agreement scheduled to expire on May 31,1981, on various pages of which were successor contractproposals written in by Duane Bowman.On May 5, 1981, Bowman wrote a message on theUnion's posted notice of its next union meeting stating:"Please appoint a different negotiator. Dane CountyDairy, Inc. has lost confidence in Louis Firari due to hislie to me." Bowman testified that his feelings were basedon an incident April 30, 1981, when someone from theUnion failed to show up at an unemployment compensa-tion hearing to assist Bowman as was agreed to byFirari. Bowman retained his irritation even though hewon the case and the Union sent a letter of explanationand apology dated May 4, 1981. As a result of his per-sonal irritation with Firari as well as his irritation withother "teamsters," based on his reading of articles hekept in a file, Bowman named his wife to act at his direc-tion as labor negotiator. Mrs. Bowman, however, had noexperience or knowledge of labor negotiations and atthat time she was a full-time employee of another busi-ness.Thereafter, by letter dated May 11, 1981, Firari ad-vised Mrs. Bowman of the available bargaining dates forhimself or Mike Spencer, a business agent for the Union.Bowman testified he saw the original signed letter thatwas sent to Respondent on May 11. By letter dated May13, 1981, Mrs. Bowman responded to Firari's letter stat-ing that before there could be meetings, she wanted theUnion's "demands." By letter dated May 18, 1981, andan attachment, Firari forwarded the Union's proposals.Bowman testified Respondent received the Union's "de-mands" and responded with a hand-delivered letter,dated May 28, 1981, by Mrs. Bowman reaffirming its"offer" of April 29, 1981. Mrs. Bowman spoke withFirari on the same day. She then sent a letter and asigned copy of its proposal with a request that Firaripresent it to his members, advise Respondent in writingof the results of the vote, and send back a signed copy.By letter of May 29, 1981, Firari informed Respondentthat the proposal was unacceptable and suggested threedates when Spencer was available for "face to face" ne-gotiation.Mrs. Bowman responded with a phone call and ameeting was arranged and held between Spencer andboth Bowmans at the union hall on June 2, 1981. Unionbusiness agent James Newell also was present as an ob-server. He testified that he did not participate in the dis-cussions, that Mrs. Bowman did not say much and thatonce when she started to speak up she was cut off byBowman. Otherwise, the meeting appeared to be cordialand lasted between I and 2 hours. Spencer made contem-poraneous notes of the meeting. Bowman did not but hereceived a copy of the notes from Spencer and acknowl-edged that they were accurate. Bowman learned that inthe past Spencer's grandmother had taken care of hisgrandfather, he trusted Spencer at that time, he felt themeeting was amicable, and he had no feeling that Spen-cer was not trying to reach an agreement.On June 1, 1981, however, the Union filed a chargewith the Board (Case 30-CA-6526), alleging that Re-spondent was bargaining in bad faith by: refusing to meetat reasonable times; attempting to force the Union toconduct negotiations by the mail; by attempting to dis-suade bargaining unit employees from supporting theUnion; and, by defacing union notices. On June 3, 1981,Bowman, rather than Mrs. Bowman, responded to thecharges by denying the allegations, challenging theUnion to prove the charges, and objecting to any with-drawal or voluntary adjusting of the matter without animpartial investigation.The second of three meetings was held at Bowman'shouse on June 4, 1981. Bowman acknowledged a meet-ing at his house but not the date. He acknowledged dis-cussion of the items listed in Spencer's notes and he re-petitively implied his recall of a total of only two meet-ings. Bowman's testimony in this respect was confusedand evasive whereas Spencer's was direct and forthrightand was supported by his appointment book and contem-poraneous notes. Accordingly, I find Spencer's testimonyof the three meetings and their contents to be reliableand credible.Although Mrs. Bowman greeted Spencer when he ar-rived, the negotiations otherwise took place solely be-tween Spencer and Bowman. Agreement was reached onwages (72 cents an hour), health and welfare, pension,some "language" items, a discretionary lunch breakperiod, and deletion of the 20-cent-per-hour extra pay toemployees running vacation routes. Spencer then toldBowman that if an agreement were reached he wouldwithdraw the charges in Case 30-CA-6526. In response,Bowman vehemently objected, stating he wanted his dayin court with Firari. Otherwise, Spencer believed at theend of the meeting on June 4 that everything had been"pretty well wrapped up" leaving only a question of awage break on new hires and the length of the contract.Spencer then suggested a 2-year contract and Bowmansaid he would look at it. Spencer said he would put to-gether both a 1- and 2-year contract to go over at thenext meeting, which was scheduled for June 9, 1981, atthe union office.Bowman and Spencer met alone on June 9 (althoughBowman suggested that Mrs. Bowman was at all themeetings, his testimony was somewhat confusing on thispoint and, as otherwise noted, she played no role in theearlier negotiations, she was not called as a witness, andSpencer's recollection of the events is otherwise found tobe clear and credible). Spencer gave Bowman a hand-written outline of the proposed contract, they went overit, and Bowman made marks, checks, or "ok" by the var-ious items. Two items were deleted, and Bowman placeda "question mark" after the item of terms for a second219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear to the contract and he added a 12th item regardinga reduction in termination pay.Spencer testified that Bowman said he wanted to thinkabout it and do a little checking and he would get backon it in a day or two, whether or not he wanted the 1-or 2-year agreement. On June 11, 1981, Bowman calledSpencer and said they had a deal regarding the 2-yearcontract. Spencer immediately sent a letter, dated June11, 1981, to the National Labor Relations Board advisingit that the Union had "reached a tentative labor agree-ment" with Respondent and requested that the chargesfiled in Case 30-CA-6526 be withdrawn. He also toldFirari that he had a 2-year tentative agreement withBowman and that it should be taken to the membershipfor ratification. Firari wrote down the terms describedby Spencer and presented them to the membership onJune 18, 1981. Firari's notes show that he informed thesix employees present of the increases they would be re-ceiving during the period June 1, 1981, to May 31, 1983.Two employees who attended the meeting also testifiedthat Firari told them of the terms of a 2-year agreementand the employees voted unanimously to ratify the con-tract.Firari gave Spencer's notes to his secretary so thechanges could be typed into the old contract which wasalready on a computer. Firari then informed Respondentby certified mail dated June 19, 1981, that the 2-yearagreement negotiated by Spencer had been ratified bythe Dane County Dairy employees and that once thecontract were typed it would be sent for signature. Thereceipt of this letter was acknowledged by Bowman. Byletter dated June 23, 1981, Spencer sent six copies of the2-year agreement to Bowman for his signature. Bowmantestified evasively about receiving the contracts but ad-mitted they probably came into his office and that hesaw a copy.Subsequently, when Spencer prepared to close out hisfile on the matter, he noticed that Bowman had not yetreturned the signed contract and he sent Bowman a fol-lowup letter on July 9, 1981. Bowman admitted receiv-ing the letter informing him he had not returned thesigned contract around that same date. Bowman did notrespond to the letter and Spencer phoned Bowmansometime in August or September 1981 and again in-quired about the signed contract. Bowman, who recalledSpencer's phone call, responded that they were at the at-torney's for proofing and that he would get a hold of theattorneys and try to hurry them up a little bit and getone to them as soon as he got them back. At no time didBowman tell Spencer that he felt there was no agree-ment, that Bowman simply wanted a I-year collective-bargaining agreement, or that Bowman never receivedthe contracts. Sometime thereafter Spencer called Re-spondent and left a message noting that he had not re-ceived the signed contract; however, no reply was madeby Respondent. In the meanwhile, however, Bowmanput into effect the provisions for the period starting inJune 1981 for the first year of the contract.Firari was aware of Spencer's followup letter andBowman's implementation of the contract terms for theJune 1981-1982 period but he was unaware that theagreement was not signed by Bowman until shortly afterJune 1, 1982, when one of Respondent's employeescalled to inform him that some provisions of the contractwere not being followed and that Bowman's secretarysaid this was because they did not have a contract (or acopy of a contract). Firari called the secretary and toldher he would send her four copies, with two to besigned and returned. Firari also contacted the unionpresident, John Konebel, who then called Bowman andinformed him that it had been brought to his attentionthat the Union had not received a signed contract andasked whether there was a problem and if he wanted tomeet and discuss it. Bowman replied that "the contracthad to go to the Board of Directors" and then Bowmansaid he would get back to him in "my good time."Again, Bowman said nothing about there being no con-tract or that negotiations had never been completed.By cover letter dated June 14, 1982, Firari sent fourcopies of the 1981-1983 contract to Bowman for his sig-nature. Bowman admitted that after he received theletter and contracts he returned the letter with a hand-written note dated June 15, 1982, which said Respond-ent's board of directors had failed to ratify the agreementand stating that there was now a "Patco situation." Atthe hearing Bowman explained what he meant by"Patco" situation by saying:... it was my understanding that a negotiationprocess between labor and, management, with theProfessional Air Traffic Controllers (PATCO)where a contract was negotiated and agreed uponbetween the negotiating people, and then was-wassubsequently rejected by the members of the bar-gaining group.IV. DISCUSSIONAt the close of the General Counsel's direct evidenceRespondent's owner, Duane Bowman, acting for Re-spondent essentially on his own behalf (with the occa-sional assistance of an attorney-acquaintance), chose torest and to rely on the existing record, his answer andaffidavit, -and his contentions on brief. On brief, Re-spondent argues that the Union "overlooked" aspects(apparently referring to the change in termination pay)of the "alleged" contract that were detrimental to theunion members; that it did not bring such significant mat-ters (not specifically identified on brief) to the attentionof the members at the time of their ratification vote; andthat the Union failed to rectify its errors by asking forfurther bargaining sessions. From this, Respondent con-cludes that a meeting of the minds failed to exist betweenthe Union and its members as well as between the Unionand Respondent. It also argues that a failure to reachagreement on one issue constitutes sufficient grounds foran employer to refuse to execute an agreement, citingMercedes-Benz, 258 NLRB 803 (1981). Respondent thensuggests that its refusal to sign may be construed as ameans of Respondent protecting its employees from thenegligence of their own Union.On brief Respondent does not renew the denial in itsanswer to the complaint that the change was timely filed.In any event, I agree with the General Counsel that the220 DANE COUNTY DAIRYrepudiation of the contract and the Union's knowledgethereof occurred in June 1982, when Bowman refused toinstitute the second-year terms of the 2-year agreementnegotiated on June 11, 1981. Therefore, this is the datethe Union knew or should have known that a violationoccurred and that is when the 10(b) period began to run.Moreover, Respondent had shown by its practice withthe immediate preceding agreement (which it did notsign until 11 months had elapsed) that it might be expect-ed to follow the same course and therefore the Unionhad no earlier reason to believe that Respondent in facthad violated the Act.On brief the General Counsel contends that the partiesreached agreement on June 9, 1981, on all significantmatters for at least a 1-year contract; that a 2-year con-tract was orally agreed to on June 11, 1981; that Re-spondent abided by the first-year contract terms; and thatthe agreement is valid and enforceable despite Respond-ent's mid-term attempt to repudiate the contract and itsfailure to sign the written contract.A review of the record shows that the Union and Re-spondent have enjoyed a long history of amicable collec-tive bargaining reaching back to the 1950's under previ-ous ownerships. Through purchase of Respondent'sstock, Duane Bowman became its owner in 1977. At thetime of the 1980 negotiatons, he continued this practicewith one change, that being a change from the previous3 year contract to one running for only I year, fromJune 1, 1980, to May 31, 1981. This latter agreement wasreached after only one bargaining session and a followupphone call. Bowman promptly abided by its terms; how-ever, he did not sign the contract until April 29, 1981.During May 1981, arrangements for bargaining on asuccessor contract were discussed; however, Bowman atthis time had developed a personal animosity towardsunion business agent Firari and he attempted to avoiddealing with Firari by naming his wife as labor negotia-tor. It otherwise is clear that she was at most a figure-head and that Bowman himself controlled all activities ofRespondent (subsequently, Bowman also attempted toshift responsibility for Respondent's execution of theagreement to the "Board of Directors;" however, no evi-dence was presented to show any actions by any inde-pendent board and it is clear that the board could benothing other than Bowman's alter ego and that his at-tempts in this respect were, in effect, a sham to avoid ordelay execution of the subsequent agreement). TheUnion accommodated Bowman by substituting anotherbusiness representative, Spencer, as its negotiator. Whenan exchange of letters failed to result in a meeting dateprior to the expiration of the then current contract onMay 29, 1981, the Union filed a charge in order to bringthe parties to the table. Arrangements for a meeting weremade about the same time and the first negotiating ses-sion was held on June 2, 1981. This meeting and subse-quent sessions on June 4 and 9, 1981, were amicable andresulted on June 9 with the resolution of all matters (in-cluded a request from Bowman that termination payapply only to years with Dane County Diary), exceptthe length of the agreement. On June 11, 1981, Bowmancalled Spencer and agreed to a 2-year term. Shortlythereafter a ratification meeting was held by the employ-ees (the termination pay matter was not discussed), theagreement was approved, and it was typed up, signed bythe Union, and sent to Respondent.Respondent did not execute the agreement; however,it implemented the terms agreed to for the first year ofthe understanding. Respondent then displayed an appar-ent reluctance to signing the agreement by evasively tell-ing the Union that the contract was at his attorney's forproofing and that the contract had to go to Respondent'sboard of directors. At no time did Respondent indicatethat there was a mistake in the agreement it had beensent to signr nor did it otherwise indicate that there wasany problem with the terms of the agreement. However,during this latter period of time Bowman became awareof the situation where the Professional Air Traffic Con-trollers (Patco) membership had rejected a negotiatedcontract. When the time for implementation of the termsfor the second year of Respondent's agreement ap-proached, Bowman told the Union they had a "Patco sit-uation" and I infer by Bowman's action that he believedhe had an opportunity to repudiate the contract andavoid meeting his obligation under the provisions for thesecond year.In light of all the circumstances reviewed above, I findthat, except for the length of contract, the parties hadreached full agreement by their third meeting on June 9,1981, and I further find that by phone call of June 11,1981, Respondent agreed to the 2-year term and that thisaction is consistent with the previous year's negotiationswhen agreement was reached with one meeting and onefollowup phone call. Contrary to Respondent's conten-tion, I find no failure to reach agreement on the changein termination pay or on any other issue. In any event,Respondent is in no position to assert a right on behalf ofunion member employees, especially when Respondentwas the one who initiated the change which it now pur-ports the Union negligently agreed to. Otherwise, therecord fails to indicate that any further negotiations onissues were contemplated by either party. Moreover, Re-spondent's implementation of the terms for the first year,its failure to notify the Union of any problem with theterms of the written document when it was sent for sig-nature, the amiable nature of the negotiations, and Re-spondent's subsequent acknowledgements that the con-tract was being proofread by its attorney or reviewed byits purported board of directors, all are acts which areinconsistent with its present contention that a bindingagreement was not reached.Under the provision of Section 8 of the Act thereexists a mutual obligation for an employer and the repre-sentative of the employees to execute a written contractincorporating any agreement reached, if requested byeither party. Here, Respondent has refused and failed toexecute the collective-bargaining agreement reached bythe parties on or about June 11, 1981, and, accordingly, Imust find that Respondent has violated Section 8(a)(5)and (1) of the Act, as alleged. See Torrington Construc-tion Co., 235 NLRB 1540 (1978), Cutter Laboratories, 265NLRB 577 (1982), and Granite State Distributors, 266NLRB 457 (1983).221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By failing and refusing to execute the collective-bar-gaining agreement between the Union and Respondent,as reached and agreed on by the parties on or about June11, 1981, Respondent has engaged in and is engaging inan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, Respondent shall be orderedto cease and desist therefrom and otherwise to take ap-propriate remedial action to effectuate the policies of theAct. Respondent will be directed to execute the collec-tive-bargaining agreement, on the Union's request, and tobargain with the Union as the exclusive representative ofthe employees. Inasmuch as the complaint alleges thatemployees have suffered financial losses regarding in-creases in wages and pension and health and welfare ben-efits as a result of Respondent's failure to follow provi-sions for the second year of the agreement and its unlaw-ful refusal to sign the collective-bargaining agreementreached June 11, 1981, in order to assure that the policiesof the Act are effectuated, Respondent should be re-quired to give retroactive effect to the contract to theextent it has failed to do so, a!l to make whole employ-ees who may have sustained monetary losses, with suchamounts to be computed in the manner set forth in OgleProtection Service, 183 NLRB 682 (1970), with interestthereon as set forth in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Dane County Dairy, Inc., Madison,Wisconsin, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Refusing to bargain with the Union by failing andrefusing to sign the collective-bargaining agreementreached by the parties about June 11, 1981.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2. Take the following affirmative action.(a) On request of the Union, promptly execute andgive retroactive effect to the collective-bargaining agree-ment reached by the parties about June 11, 1981.(b) Make whole all employees covered by the contractby promptly making such payments, adjustments, andperquisites as required under the foregoing collective-bargaining agreement with interest, in the manner setforth in the section above entitled "The Remedy."(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records and reports,and all other records necessary to analyze the amount ofpayment, if any, due under this Order.(d) Post at its Madison, Wisconsin place of businesscopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the RegionalDirector for Region 30, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.2If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Drivers, Sales-men, Warehousemen, Milk Processors, Cannery, DairyEmployees and Helpers Union Local 695, by failing andrefusing, on request, to sign a collective-bargainingagreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL, on request of the Union, execute, and giveretroactive effect to the collective-bargaining agreementreached about June 11, 1981, and WE WILL compensateany employees covered by the contract for any mone-tary losses they may have sustained as a result of our re-fusal to sign the contract.DANE COUNTY DAIRY, INC.222